DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Status
Claims 1-33 are pending. Claims 4-10 and 15-31 are withdrawn as being directed to nonelected species (Claims 4-10) and nonelected invention (Claims 15-31). Therefore, Claims 1-3, 11-14, 32 and 33 are presented for examination.
Applicant elected without traverse of Group I (claims 1-14) and glioma having IDH1 mutation and olaparib as the only agent administered in the reply filed on 3/4/2020.


Priority
The present application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/344,678, filed June 2, 2016 and U.S. Provisional Patent Application No. 62/451,122, filed January 27, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 12/07/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Withdrawn Rejections
Claims 1-3 and 11-14 were rejected under 35 U.S.C. 103 as being unpatentable over Marikovsky et al in view of Fu et al. This rejection is withdrawn.
Claims 1-3, 11-14, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marikovsky et al.  in view of Fu et al. and Karpel-Massler et al. This rejection is withdrawn.

Response to arguments
Applicant’s arguments with respect to claim(s) 1-3, 11-14, 32 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

 
Claims 1-3, 11-14, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating glioma, AML and colon cancer having cells with IDH mutation with a PARP inhibitor, does not reasonably provide enablement for treatment of any cancer in general that has IDH mutation and with a DNA repair inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
 
The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).   Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 
1.    The nature of the invention, breadth of claim, state and predictability of the art, and relative skill level:

The claimed invention is directed to a method for treating or preventing any cancer wherein cells in the cancer comprises IDH mutation by administering a DNA repair inhibitor. This is so broad as to encompass several different cancer types made of different types of tissues (e.g., brain cell cancer, gallbladder cancer, cartilage cancer, etc.) and using any agent can be described as having inhibitor actions, either directly or indirectly, at any point in the process of DNA repair. The invention is based on using a PARP inhibitor (e.g. olaparib) for treating cancer having IDH mutation and related homologous recombination (HR) deficiency, including IDH-containing cancer that olaparib fails to treat (e.g., cholangiocarcinoma - see below). It is unpredictable whether a drug can be used to prevent or treat cancer in a patient. In the case of cancer, it cannot be predicted if a drug will be successful in treating the broad spectrum of cancers. Although many of the tests are functions related to cancers, these functions are not related to all cancers. Furthermore, even testing functions that are related to particular cancers can be misleading because a controlled environment in vitro cannot predict what will happen in vivo. One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals. The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both. Therefore, it is clear that the level of skill of one in the art is high. However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.
PARP inhibition failed to treat IDH mutation having cancer
Even if cancers share the same molecular features, it is unpredictable whether a chemotherapeutic that works in one cancer with that feature would work in another cancer with that feature. For example, Eder et al (JCO Precis Oncol (2021);5:466-472. © 2021 by American Society of Clinical Oncology) looked at the response of IDH mutant cancers to PARP inhibition treatment using olaparib. Based on preclinical data indicating that IDH1/2 mutations result in homologous recombination repair deficiency and sensitivity to poly (ADP-ribose) polymerase (PARP) inhibitors in solid tumor models, Eder sought to determine, for the first time, the clinical efficacy of the PARP inhibitor olaparib for patients with IDH1/IDH2-mutant solid tumors. See p. 467, ‘Context’ box at top. While PARP inhibition showed effective anticancer treatment in one type of IDH mutant cancer, no patient with IDH mutant cholangiocarcinoma received clinical benefit from PARP inhibitory treatment with olaparib. See p. 470, left column, third full par. Thus, demonstrating that the general notion that any cancer with IDH mutation can be treated with any DNA repair inhibitor is not readily predictable and requires more to support a conclusion that a particular inhibitor would treat a particular IDH mutant cancer type.


Anticancer Assays
The unpredictable nature of cancer assays has long been recognized. See, e.g., Gura (Science, vol. 278, pp. 1041-1042 (1997)), which provides an overview of the problems involved with sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile. Since formal screening began in 1955 many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (second paragraph of the article). As noted therein, the “fundamental problem in drug discovery for cancer is that the model systems are not predictive at all.” The reasons are many, including basic differences between human patients on the one hand, and animal and cell culture models on the other (third paragraph of the article). Cancer treatment over the last 6 decades using chemotherapy has produced a failure rate of 90% (±5). See Maeda et al., (<Clinical and Translational Medicine, (2018) 7:11. Traditionally, drug development for chronic diseases used chimpanzees as experimental models of human diseases and for drug evaluation purposes. These primates are genetically, behaviorally and biologically the closest animal species to humans. However, in the last few decades, nearly all experimental models of cancer drug screening, safety and efficacy evaluation are performed in lower animals such as rats and mice. See Maeda et al., p. 10, right column. The pharmacokinetic parameters or compatibilities of the drugs tested in lower animals are vastly different from those in cancer patients with regard to time scale and immunobiological response profiles and tolerance. See Maeda, Id. For example, drug screenings are routinely tested in mouse peritoneal leukemia L1210 and P388 models. In such studies, tumors are implanted intraperitoneally (ip), and the drugs also administered via the same route. In such cases, a given drug is likely to be readily accessible to tumor cells in the peritoneal cavity. Under these conditions, pharmacological properties of drugs such as plasma level, tissue distribution, inactivation or clearance from the liver and kidney, and access to vasculature do not pose any serious problem. Consequently, in the ip (tumor)/ip (drug) system, one might demonstrate the desired immediate drug action in tumor cells. These traditional approaches, although better than screening in vitro tumor-cell-panels, totally ignore and downplay the complexity of human solid. See Maeda, Id. An efficient means of predicting activity with in vivo models remains desirable for compounds with anti-proliferative activity in vitro to this day. See the abstract of Johnson et al., British Journal of Cancer, vol. 84(10), pp. 1424-1431 (2001). As noted at the bottom of page 1424, the current “drug screening and development scheme remains an empirical one.” See also the first paragraph of the “Discussion” section at page 1430 wherein the authors state that “analysis of xenograft versus clinical results illustrates that a histology to histology comparison of these models to activity in the clinic cannot be reliably discerned for these ‘empirically’ selected compounds acting against non-molecularly characterized tumors.”  
 
Angiogenesis/Metastasis
Therapies targeted to the common mechanism of angiogenesis have been tried as a means to overcoming the problems arising from the tremendous heterogeneity among different cancer types. Antiangiogenic therapies remain unpredictable, however, and have mainly failed due to numerous factors, including poor correlation between activity in rodent models and therapeutic efficacy in human patients; the tissue and/or tumor specific nature of vasculature; and the lack of a feasible means to monitor antiangiogenic response in patients. Due to these difficulties, additional markers associated with specific pathologies must further be identified, and even when there are no reasonable expectation of therapeutic success can be guaranteed (in part because drug delivery to the ischaemic site can be a major limiting factor, especially given the lack of tools with which to monitor site specific drug availability within the tumor). See Gupta et al., Postgrad. Med. J., vol. 81, pp. 236-242 (2005) at the passage bridging the bottom of the lefthand column to the penultimate line on page 239.
As a result of such difficulties, different types of cancers must follow individualized strategies for angiogenesis based treatment. Consequently, most “treatments hold promise but will have to be clinically tested for different kinds and different stages of tumor growth.” Gupta et al. at the lefthand column of page 240. 
 
Inflammation and tumor necrosis factor-alpha expression in tumor cells associated with improved survival 
It is recognized that inflammatory and immune responses play a key role in cancer development and prevention and it is hoped that manipulation of these may yield novel therapies in the future.  Tumor necrosis factor-alpha (TNFα) is a key and proximal component of many inflammatory pathways.  The role of TNFα in cancer is complex with both pro-tumorigenic and anti-tumorigenic roles proposed. See Ohri et al. (BMC Cancer 2010, 10:323).  Abstract.  There is even debate as to whether or not TNF-α plays a role in non-small cell lung cancer (NSCLC) tumor cytotoxicity or conversely, tumor progression. Inflammatory cell infiltration in non-small cell lung cancer (NSCLC) is critical in terms of prognosis. Patients with high expression of macrophages in the tumor islets have extended survival independently of tumor stage, and these macrophages demonstrate high expression of TNFα and other cytotoxic markers, suggesting they are of an anti-tumorigenic cytotoxic M1 macrophage phenotype.  See Ohri et al. page 2, left column.  Two small studies investigated previously the mRNA or protein expression of TNFα in NSCLC, and suggested overall that TNFα expression was either beneficial but not an independent factor or neutral, respectively.  See Ohri et al. page 2, left column.  The density of TNFα+ cells in tumor islets is related to extended survival in NSCLC following surgery. Its localization to macrophages and mast cells in the tumor islets is the key factor relating to improved prognosis, and it seems unlikely that anti-TNFα strategies will be beneficial to such patients. In contrast, in poor prognosis patients whose tumors contain relatively few TNFα macrophages and/or mast cells. See Ohri et al. page 8, left column.
 
2.    The amount of direction or guidance provided and the presence or absence of working examples:
The specification demonstrates that IDH1 mutant astrocytes (glioma) and AML cancer cells were sensitive to PARP inhibition in vitro and HCT116 (colon) cancer cells were sensitive to PARP inhibition in vitro and in vivo. See p. 45-47.
 
3.    The quantity of experimentation necessary:
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating the multitude of claimed diseases as inferred by the claim and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	New rejection -  Claims 1-3, 12-14, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpel-Massler et al.  (“PARP Inhibition Restores Extrinsic Apoptotic Sensitivity in Glioblastoma.” PLoS ONE 9(12) (2014): e114583. doi:10.1371/journal.pone.0114583) in view of Vogelstein et al. (US 20110229479 A1).

Claimed invention
The claims are drawn to treating a subject with cancer (e.g., glioma) by administering a DNA repair inhibitor such as the PARP inhibitor, olaparib, wherein the cells in the cancer comprise IDH mutation.

Prior art
Karpel-Massler teaches olaparib increases apoptosis and inhibits proliferation of glioma cancer cells. See ‘Introduction’ at p. 2; see ‘Inhibition of PARP-1 by Olaparib decreases proliferation of GBM cells’ also p. 5; see also ‘Discussion and Conclusion’ at p. 16. Olaparib (Olap, AZD-2281), which penetrates the blood-brain barrier and has already reached clinical trials in GBM patients. See ‘Introduction’ at p. 2.

Karpel-Massler does not teach treating IDH (e.g., IDH1 or IDH2) mutation.

However, IDH1 mutations are found in the majority of early malignant gliomas and many of the gliomas without IDH1 mutations had analogous mutations in the closely related IDH2 gene. This suggests that IDH mutations play an early and essential role in malignant glioma development. For example, Vogelstein identified isocitrate dehydrogenase (IDH) mutation and found mutations of the R132 residue of IDH1 in the majority of grade II and III astrocytomas and oligodendrogliomas as well as in glioblastomas that develop from these lower grade lesions each of these cancers are different grades of gliomas. Those tumors without mutations in IDH1 often had mutations at the analogous R172 residue of the closely related IDH2 gene. See abstract; Fig. 4A and 4B; see also 0035. These findings have important implications for the pathogenesis and diagnosis of malignant gliomas. See abstract. Additionally, the median survival is 3.8 years for patients with mutated IDH1, as compared to 1.5 years for patients with wildtype IDH1. Thus, it was known that the patients with IDH1 mutation tend to live longer than those without the mutation.

One of ordinary skill in the art would have found it prima facie obvious to treat glioma in a subject by administering olaparib, wherein the olaparib has cells with IDH mutation. One of ordinary skill in the art would have combined the elements of Karpel-Massler (i.e., treatment of glioma with olaparib) with the elements of Vogelstein (i.e., identifying IDH1 mutations in the majority of early malignant gliomas or identifying IDH2 often in other gliomas) to yield predictable results (treating glioma with olaparib, including those having IDH mutation). The artisan would have treating glioma having IDH mutation with olaparib because the art teaches that olaparib is effective in treating glioma (Karpel-Massler) and gliomas are known to have IDH mutations (Vogelstein). The artisan would have already known that olaparib was effective against glioma cancer and would have treated those subjects identified with IDH1 mutation and known to have longer survival rate than those without IDH1 mutation. 
Regarding Claim 2, Vogelstein teaches IDH1 and IDH2 mutations. This also meets the IDH1 mutation limitation of Claim 32.
Regarding Claim 3, wherein the compound comprises olaparib, Karpel-Massler teaches olaparib. This also meets the olaparib limitations of Claims 32 and 33.
Regarding, Claim 12 and Claim 13, wherein the cancer comprises glioma, both Karpel-Massler and Vogelstein teach treatment of glioma.  
Regarding Claim 14, wherein the mammal is a human, Olaparib penetrates the blood-brain barrier and has already reached clinical trials in GBM patients. See Karpel-Massler, p. 2, ‘Introduction’. 


B.	New rejection -  Claims 1-3, 11-14, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpel-Massler et al.  (“PARP Inhibition Restores Extrinsic Apoptotic Sensitivity in Glioblastoma.” PLoS ONE 9(12) (2014): e114583. doi:10.1371/journal.pone.0114583) in view of Vogelstein et al. (US 20110229479 A1), as applied to Claims 1-3, 12-14, 32 and 33, taken further in view of Tutt et al. (“Oral poly(ADP-ribose) polymerase inhibitor olaparib in patients with BRCA1 or BRCA2 mutations and advanced breast cancer: a proof-of-concept trial.” Lancet. 2010; 376: 235–44. July 6, 2010. DOI:10.1016/S0140-6736(10)60892-6).

Claimed invention
Regarding claim 11, wherein the at least one compound is administered to the subject intravenously, olaparib is suitably administered orally. 

Prior art
The disclosure for Karpel-Massler and Vogelstein are outlined above. Their combination does not expressly teach a route of administration of olaparib. 
However, oral administration was already known to be a suitable route for administering olaparib for treating cancer. For example, Tutt teaches use of oral olaparib in patients with BRCA1 or BRCA2 mutations and advanced breast cancer. See title; abstract.

One of ordinary skill in the art would have found it prima facie obvious to administer olaparib orally as described by Tutt for treatment of glioma having IDH (IDH1 or IDH2) mutation as suggested by Karpel-Massler and Vogelstein. The artisan would have understood that oral administration is a suitable route for providing therapeutic amounts of olaparib for treating patients with cancer.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629